Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 05/31/2018 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in an object manufacturing system, the prior art does not teach or make obvious the concept of a layer-to-layer adhering unit associated with the 3D object build platform that executes a layer-to-layer adhering process for affixing each of the 2D slices in sequence to form the plurality of layers of the in-process 3D object the layer-to-layer adhering unit configured to execute at least one of a displacement welding and vibration welding process in which energy directors are applied between pairs of 2D slices and the pairs of 2D slices are the at least one of a displacement welded and vibration welded together at the positions of the energy directors in the manner claimed by the applicant.
Regarding claim 10, in an object manufacturing system, the prior art does not teach or make obvious the concept of a layer-to-laver adhering unit associated with the 3D object build platform that executes a layer-to-layer adhering process for affixing each of the 2D slices In sequence to form the plurality of layers of the in-process 3D object, the layer-to-layer adhering unit configured to execute a heat staking process in which (1) a plurality of bosses are formed on a first 2D slice, (2) a plurality of cooperating through features are cut in a second 2D slice, (3) the first 2D slice and the second 2D slice are brought together on the 3D object build platform in a manner that the plurality of bosses protrude through the plurality of through features; and (4) and pressure is applied to the bosses to heat stake the first and second 2D slices together in the manner claimed by the applicant.
Regarding claim 13, in a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to execute the steps of a method for forming an object, the prior art does not teach or make obvious the concept of executing a layer-to-layer adhering process with a layer-to-layer adhering unit associated with the 3D object build platform that affixes each of the 2D slices in sequence to form the plurality of layers of the in-process 3D object, the layer-to-layer adhering process comprising at least one of a displacement welding and vibration welding process in which energy directors are applied between pairs of 2D slices and the pairs of 2D slices are the at least one of a displacement welded and vibration welded together at the positions of the energy directors in the manner claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237.  The examiner can normally be reached on M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745